            Case 2:19-cv-01132-JCM-EJY Document 47 Filed 09/02/20 Page 1 of 3


1     Suzanne J. Romajas
      SECURITIES AND EXCHANGE COMMISSION
2     100 F Street, N.E.
      Washington, DC 20549-5971
3     Email: RomajasS@sec.gov
4
      Attorney for Plaintiff
5
                                  UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7
8    SECURITIES AND EXCHANGE COMMISSION,
                                                                 Case No. 2:19-cv-1132-JCM-EJY
9                   Plaintiff,
            vs.                                                   STIPULATION AND
10                                                                [PROPOSED] ORDER TO
                                                                  EXTEND BRIEFING
11   JOHNNY R. THOMAS,
                                                                  DEADLINES ON
     ROBERT C. POTTS,
12   JONATHAN BRETT WOODARD, and                                  DEFENDANTS’ MOTION
     JOHN C. FRANCIS,                                             TO COMPEL (DKT. NO. 45)
13
                    Defendants.                                   [First Request]
14
15
16          Pursuant to Local Rules IA 6-1, Plaintiff Securities and Exchange Commission (“SEC”) and

17   Defendants Johnny R. Thomas (“Thomas”) and John C. Francis (“Francis) stipulate and agree as

18   follows:

19          1.      On August 25, 2020, Defendants Thomas and Francis filed a motion to compel the

20   production of (i) notes of witness interviews conducted during the SEC’s investigation and

21   (ii) internal communications of the SEC’s Division of Corporation Finance concerning Blue Earth,

22   Inc. (Dkt. No. 45) (“Motion to Compel”).

23          2.      Pursuant to Local Rule 7-2(b), the current deadline for the SEC to respond to the

24   Motion to Compel is Tuesday, September 8, 2020, the day after Labor Day, and the current deadline

25   for Defendants Thomas and Francis to file a reply is Tuesday, September 15, 2020.

26
27
28
            Case 2:19-cv-01132-JCM-EJY Document 47 Filed 09/02/20 Page 2 of 3


1           3.      The SEC and Defendants Francis and Thomas have agreed to and seek the Court’s

2    approval of a briefing schedule that would give each party an additional three days, beyond the

3    timeframes allotted by Local Rule 7-2(b), to file their opposition and reply papers.

4           4.      The agreed extensions would impact the filing dates as follows:

5                   a.      The SEC shall file its papers in opposition to the Motion to Compel on or

6    before Friday, September 11, 2020 (extending the SEC’s response time from 14 days to 17 days);

7    and

8                   b.      Defendants Thomas and Francis shall file their reply papers in further

9    support of the Motion to Compel on or before Monday, September 21, 2020 (extending Defendant

10   Thomas and Francis’ response time from seven days to 10 days).

11          5.      This is the parties’ first request for an extension of the Motion to Compel briefing

12   deadlines. This extension of time would allow SEC to avoid scheduling difficulties that otherwise

13   would be created by virtue of having the SEC’s papers due the day after Labor Day weekend and

14   would provide a similar 3-day extension of time to Defendants Thomas and Francis.

15          6.      Counsel for the SEC and Defendants Thomas and Francis have conferred and agree

16   that the requested extensions are an appropriate and efficient means of resolving the parties’

17   scheduling concerns. The request is made in good faith and not for purposes of delay.

18   IT IS SO STIPULATED:

19                                      Respectfully submitted,
20    Dated: September 2, 2020          __/s/Suzanne J. Romajas ______________________________
21                                      Suzanne J. Romajas
                                        Securities and Exchange Commission
22                                      100 F Street, NE
                                        Washington, DC 20549-5971
23                                      RomajasS@sec.gov
24
                                        Attorney for Plaintiff
25
26
27
28
                                                       -2-
          Case 2:19-cv-01132-JCM-EJY Document 47 Filed 09/02/20 Page 3 of 3


1
2    Dated: September 2, 2020   __/s/Adam C. Trigg_________________________________
                                Randall R. Lee
3                               Jessica Valenzuela Santamaria
                                Amy M. Smith
4                               Cooley LLP
5                               1333 2nd Street, Ste. 400
                                Santa Monica, CA 90401
6                               Randall.Lee@cooley.com

7                               -and-
                                Adam C. Trigg
8                               Bergeson LLP
9                               111 N. Market Street, Ste. 600
                                San Jose, CA 95113
10                              ATrigg@be-law.com

11                              Attorneys for Defendants Thomas and Francis
12
13
14   IT IS SO ORDERED:
15
16   ___________________________________
     UNITED STATES MAGISTRATE JUDGE            DATED: September 2, 2020
17
18
19
20
21
22
23
24
25
26
27
28
                                             -3-
